Citation Nr: 0836124	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-31 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Richmond, Counsel





INTRODUCTION

The veteran had active military service from August 1970 to 
August 1973 and February 1975 to February 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, denied service connection for left and 
right ankle disabilities and chronic headaches.  The veteran 
testified before the undersigned Veterans Law Judge at a 
Board video conference hearing in May 2006.  A transcript of 
the hearing is of record.

The Board remanded this case for additional development in 
July 2006.  The service connection claim for headaches was 
remanded for issuance of a statement of the case.  

The service connection claim for a left ankle disability was 
granted by the RO in June 2008, and that issue is no longer 
in appellate status.

The RO did not certify the service connection claim for 
chronic headaches, finding that the veteran's VA-Form 9 was 
not timely.  A statement of the case addressing the chronic 
headaches condition was sent to the veteran's last known 
address in September 2006.  The date of the notice was 
October 3, 2006 and the veteran was informed that he had 60 
days from the date of the notice to submit a substantive 
appeal VA-Form 9.  The veteran's representative submitted a 
VA-Form 9 that was dated on September 29, 2006.  On December 
8, 2006, the veteran's representative submitted a VA-Form 646 
continuing the arguments regarding the service connection 
claim for chronic headaches.  The veteran submitted another 
VA-Form 9 addressing the service connection claim for 
headaches on December 19, 2006.  He noted that his 
representative had informed him that he needed to submit the 
form and that he had not received the statement of the case 
due to him living in a hurricane area.  

The first VA-Form 9 submitted predated the statement of the 
case and regulations provide that the substantive appeal 
should be filed after the statement of the case.  See 
38 C.F.R. § 20.200.  The second VA-Form 9 was submitted after 
the 60-day time limit for submitting a timely substantive 
appeal.  See 38 C.F.R. § 20.302.  However, given that it was 
shown prior to the expiration of this date that the veteran 
wished to continue his appeal and the fact that the veteran 
indicated he did not receive the statement of the case due to 
the mail being inaccurate in the hurricane area of Slidell, 
Louisiana, the VA-Form 9 addressing the service connection 
claim for chronic headaches will be accepted as timely by the 
Board.  For this reason, the Board has jurisdiction over this 
claim.

The issue of service connection for chronic headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent medical evidence shows an in-service sprain to 
the right ankle, current findings of synovitis in the right 
ankle, and a medical opinion that the current problems in the 
right ankle are related to those in service.


CONCLUSION OF LAW

A right ankle disability was incurred in service. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a right ankle 
disability, which he contends is related to an injury in 
service.  He testified that he had problems falling and 
twisting it in service and would go to sick call for 
treatment.  He indicated that his right ankle continues to be 
tender and he has to be careful with it.  If he walks for a 
long period of time and steps on it wrong, he feels pain.
 
In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records reflect that the right ankle was 
tender to touch and swollen on July 6, 1982.  The veteran had 
occasional right ankle pain and swelling after a sprain one 
year ago.  On objective evaluation, he had full normal range 
of motion and no inflammatory signs.  Weight-bearing was 
within normal limits and there was doubtful lateral 
tenderness.  The assessment was chronic right ankle pain of 
undetermined etiology probably secondary to repeated trauma 
and running, etc.  A July 12, 1982 medical record shows 
continued complaints of right ankle pain.  The veteran stated 
that the ankle was still tender and swelled on occasion.  On 
physical examination, he had good range of motion in the 
right ankle with no erythema, ecchymosis, or edema.

After service, medical evidence shows conflicting reports on 
whether the veteran has a current disability.  

The unfavorable evidence includes a May 2002 VA examination 
report, which shows chronic right ankle pain with no obvious 
severe pathology.  X-rays were normal and the veteran had a 
normal gait pattern.  He had no palpable tenderness or 
effusion in the ankle and full range of motion that was pain 
free.  Ligaments were stable in the right ankle.  A separate 
May 2002 general VA examination report shows intermittent 
right ankle pain without findings on examination.  A July 
2004 VA examination report shows a normal right ankle.

The favorable evidence includes a March 2003 VA examination 
report, which shows a diagnosis of synovitis in the right 
ankle.  His right ankle hurt with weight-bearing.  On 
physical examination, there was no swelling, tenderness, or 
deformities, and range of motion was normal.  A November 2007 
VA examination report contains an opinion that the veteran's 
current right ankle problems are related to his chronic right 
ankle problems that occurred in the service starting in 1981.  
His symptoms included joint stiffness, weakness, and repeated 
effusion.  He was able to stand up to one hour and walk up to 
one quarter mile.  On physical examination, weight-bearing on 
the right ankle was affected.  A December 2007 VA outpatient 
treatment report shows chronic right ankle sprain with loss 
of motion.  The examiner determined that it was more likely 
than not that the veteran's tenderness was due to synovitis.  
The examiner further noted that the past diagnosis of 
synovitis was a clinical diagnosis.
 
The same VA examiner submitted an addendum report in May 2008 
that there was no evidence that the right ankle was injured 
in service.  As noted above, however, this is inaccurate.

As some of the medical evidence shows a normal right ankle 
and some shows findings of synovitis, all doubt is resolved 
in the veteran's favor that he does, in fact, have synovitis 
in his right ankle.  See 38 C.F.R. § 3.102.  Therefore, the 
presence of a current disability is established.  The 
November 2007 VA examiner also found that the current 
problems in the right ankle were related to the problems he 
had in service and, as previously discussed, the record shows 
in-service injury to the right ankle.  Thus, the record shows 
all of the elements of a service connection claim are met.  
See 38 C.F.R. § 3.303.  

For this and the reasons stated above, service connection for 
a right ankle disability is warranted.

The veteran's service connection claim for a right ankle 
disability has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993). 


ORDER

Entitlement to service connection for a right ankle 
disability is granted, subject to the rules and payment of 
monetary benefits.


REMAND

The veteran requested a Travel Board hearing on his VA-Form 9 
addressing his service connection claim for chronic 
headaches.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the RO.  After a hearing is 
conducted, or if the veteran withdraws his 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


